Case 2:19-cr-00153-Z-BR Document5 Filed 10/09/19 Page1of10 PagelD 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
UNITED STATES OF AMERICA

V. No. 2:19-CR-153-Z

ESTELLE ARCHER

PLEA AGREEMENT
ESTELLE ARCHER, (“E. Archer”), the defendant, E. Dean Roper, the
defendant’s attorney, and the United States of America (“the government”) agree as
follows:
Ls Rights of the defendant: The defendant understands that the defendant
has the rights: |
a. to plead not guilty;
b. to have a trial by jury;
C. to have the defendant’s guilt proven beyond a reasonable doubt;

d. to confront and cross-examine witnesses and to call witnesses in the
defendant’s defense; and

e. against compelled self-incrimination.
Das Waiver of rights and plea of guilty: | The defendant waives these rights
and pleads guilty to the offense alleged in Count One of the Information, charging a

violation of 18 U.S.C. § 641, that is, Theft of Public Money of a Value of Less than

Estelle Archer
Plea Agreement - Page 1
Case 2:19-cr-00153-Z-BR Document5 Filed 10/09/19 Page 2of10 PagelID9

$1,000; and 18 U.S.C. § 2, that is Aiding and Abetting. The defendant understands the

nature and elements of the crime to which the defendant is pleading guilty, and agrees

that the factual resume the defendant has signed is true and will be submitted as evidence.
3. Sentence: The maximum penalties the Court can impose include:

a term of imprisonment of not more than one (1) year;

f

b. a fine of not more than $100,000.00, or twice the gross pecuniary
gain the defendant derives from the offense, or twice the gross
pecuniary loss to the victim(s);

; a mandatory special assessment of $25.00;

d. restitution to victims or to the community, which is mandatory under
the law, and which the defendant agrees may include restitution
arising from all relevant conduct, not limited to that arising from the
offense of conviction alone;

e, costs of incarceration and supervision; and

be forfeiture of property.

4. Immigration Consequences: The defendant recognizes that pleading
guilty may have consequences with respect to the defendant’s immigration status if the
defendant is not a citizen of the United States. Under federal law, a broad range of
crimes are removable offenses. The defendant understands this may include the offense
to which the defendant is pleading guilty, and for purposes of this plea agreement,
defendant assumes the offense is a removable offense. Removal and other immigration

consequences are the subject of a separate proceeding, however, and the defendant

understands that no one, including the defendant’s attorney or the district court, can

Estelle Archer
Plea Agreement - Page 2
Case 2:19-cr-00153-Z-BR Document5 Filed 10/09/19 Page 3of10 PagelD 10

predict to a certainty the effect of the defendant’s conviction on the defendant’s
immigration status. The defendant nevertheless affirms that the defendant wants to
plead guilty regardless of any immigration consequences that the defendant’s plea of
guilty may entail, even if the consequence is the defendant’s automatic removal from the
United States.

5. Court’s sentencing discretion and role of the Guidelines: The
defendant understands that the sentence in this case will be imposed by the Court after
consideration of the United States Sentencing Guidelines. The guidelines are not
binding on the Court, but are advisory only. The defendant has reviewed the guidelines
with the defendant’s attorney, but understands no one can predict with certainty the
outcome of the Court’s consideration of the guidelines in this case. The defendant fully
understands that the defendant will not be allowed to withdraw the defendant’s plea if the
applicable advisory guideline range is higher than expected, and the defendant’s sentence
is higher than expected, or if the Court departs from the applicable advisory guideline
range, and the defendant’s sentence is higher than expected. The defendant fully
understands that the actual sentence imposed (so long as it is within the statutory
maximum) is solely in the discretion of the Court.

6. Mandatory special assessment: The defendant agrees to pay to the
United States District Clerk the amount of $25.00, in satisfaction of the mandatory

special assessment in this case.

’ Estelle Archer
Plea Agreement - Page 3
Case 2:19-cr-00153-Z-BR Document5 Filed 10/09/19 Page 4of10 PagelD 11

7. Defendant’s agreement: The defendant shall give complete and truthful
information and/or testimony concerning the defendant’s participation in the offenses of
conviction, and to give complete and truthful testimony in a trial of co-defendants.

Upon demand, the defendant shall submit a personal financial statement under oath and
submit to interviews by the government and the United States Probation Office regarding
the defendant’s capacity to satisfy any fines or restitution. The defendant expressly
authorizes the United States Attorney’s Office to immediately obtain a credit report on
the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court. The defendant fully understands that any financial
obligation imposed by the Court, including a restitution order and/or the implementation
of a fine, is due and payable immediately. In the event the Court imposes a schedule for
payment of restitution, the defendant agrees that such a schedule represents a minimum
payment obligation and does not preclude the United States Attorney’s Office from
pursuing any other means by which to satisfy the defendant’s full and immediately
enforceable financial obligation. The defendant understands that the defendant has a
continuing obligation to pay in full as soon as possible any financial obligation imposed
by the Court.

8. Waiver of Statute of Limitations: After full consultation and advice of
her attorney, the defendant agrees that, to the extent it applies, it would be in her best
interest to waive the statute of limitations set forth in Title 18, United States Code § 3282,

for any and all criminal offenses investigated by the Department of Agriculture Office of

Estelle Archer
Plea Agreement - Page 4
Case 2:19-cr-00153-Z-BR Document5 Filed 10/09/19 Page5of10 PagelD 12

Inspector General, which were committed from in or about September 2002, and
adatinaime to in or about June 2017, including any and all related conduct, in exchange
for this plea agreement.

9. Government’s agreement: The government will not bring any
additional charges against the defendant based upon the conduct underlying and related to
the defendant’s plea of guilty. The government will file a Plea Agreement Supplement
in this case, as is routinely done in every case, even though there may or may not be any

additional terms. This plea agreement is limited to the United States Attorney’s Office
for the Northern District of Texas, and does not bind any other federal, state, or local
prosecuting authorities, nor does it prohibit any civil or administrative proceeding against
the defendant or any property.

10. Defendant and government’s agreement on loss amount and
restitution: The defendant, the defendant’s attorney, and the government agree that the
loss is One Hundred Twenty-Two Thousand, One Hundred Fifty-Three Dollars and No
Cents ($122,153.00), which represents the total amount of loss of government funds as a
result of defendant’s criminal conduct. The defendant agreed to pay the restitution in
full by Cashier’s Check made payable to the United States District Clerk for the Northern
District of Texas, for disbursement 6 the United States Department of Agriculture
Federal Crop Insurance Corporation. The defendant further agreed that the Cashier’s
Check would be delivered to the Office of the United States Attorney on the date that the

Misdemeanor Information was filed, and the Cashier’s Check would be held by the

Estelle Archer
Plea Agreement - Page 5
Case 2:19-cr-00153-Z-BR Document5 Filed 10/09/19 Page 6of10 PagelD 13

Office of the United States Attorney until the date of sentencing. On October 7, 2019,
the defendant delivered Cashier’s Check No. 734930, in the full amount of $122,153.00,
to the Office of the United States Attorney. Notwithstanding this agreement regarding
the loss amount and restitution paid to the government, defendant also fully understands
that defendant will not be allowed to withdraw the plea if, after a Presentence Report has
been prepared, the amount of loss is found to be higher than expected. Defendant fully
understands that the actual sentence imposed (so long as it is within the statutory
maximum) is solely in the discretion of the Court,

11. Defendant and government’s additional agreement on defendant’s
voluntary exclusion and debarment: The defendant, the defendant’s attorney, and the
government agree that the defendant shall be and is voluntarily excluded, directly and
indirectly, from participation in any and all USDA, FSA, FCIC, and RMA Programs.
This voluntary exclusion is also a voluntary debarment, and the defendant will not contest
any and all actions taken to execute the debarment. Pursuant to this voluntary exclusion
and debarment, the defendant agrees that defendant will not have any ownership interest,
management interest, or serve as an officer, director, key employee, or consultant of any
corporation, partnership, sole proprietorship, or any other individual or legal entity
participating in any of the USDA, FSA, FCIC, and RMA Programs. The defendant
agrees that defendant will execute any and all documents to implement this voluntary

exclusion and debarment.

Estelle Archer
Plea Agreement - Page 6
Case 2:19-cr-00153-Z-BR Document5 Filed 10/09/19 Page 7of10 PagelD 14

12. Violation of agreement: The defendant understands that if the defendant
violates any provision of this agreement, or if the defendant’s guilty plea is vacated or
withdrawn, the government will be free from any obligations of the agreement and free to
prosecute the defendant for all offenses of which it has knowledge. In such event, the
defendant waives any objections based upon delay in prosecution and/or the statute of
limitations. Ifthe plea is vacated or withdrawn for any reason other than a finding that it
was involuntary, the defendant also waives objection to the use against the defendant of
any information or statements the defendant has provided to the government, and any
resulting leads.

13. Voluntary plea: This plea of guilty is freely and wilnatarily made and is
not the result of force or threats, or of promises apart from those set forth in this plea
agreement. There have been no guarantees or promises from anyone as to what sentence
the Court will impose.

14. Waiver of right to appeal or otherwise challenge sentence: The
defendant waives the defendant’s rights, conferred by 28 U.S.C. § 1291 and 18 U.S.C. §
3742, to appeal the conviction, sentence, fine and order of restitution or forfeiture in an
amount to be determined by the district court. The defendant further waives the
defendant’s right to contest the conviction, sentence, fine and order of restitution or
forfeiture in any collateral proceeding, including proceedings under 28 U.S.C. § 2241 and
28 U.S.C. § 2255. The defendant, howmerag, reserves the rights (a) to bring a direct

appeal of (i) a sentence exceeding the statutory maximum punishment, or (ii) an

Estelle Archer
Plea Agreement - Page 7
Case 2:19-cr-00153-Z-BR Document5 Filed 10/09/19 Page 8of10 PagelD 15

arithmetic error at sentencing, (b) to challenge the voluntariness of the defendant’s plea
of guilty or this waiver, and (c) to bring a claim of ineffective assistance of counsel.

15. Representation of counsel: The defendant has thoroughly reviewed all
legal and factual aspects of this case with the defendant’s attorney and is fully satisfied
with that attorney’s legal representation. The defendant has received from the
defendant’s attorney explanations satisfactory to the defendant concerning each
paragraph of this plea agreement, each of the defendant’s rights affected by this plea
agreement, and the alternatives available to the defendant other than entering into this
plea agreement. Because the defendant concedes that the defendant is guilty, and after
conferring with the defendant’s attorney, the defendant has concluded that it is in the
defendant’s best interest to enter into this plea agreement and all its terms, rather than to
proceed to trial in this case.

16.  Entirety of agreement: This document is a complete statement of the
parties’ agreement and may not be modified unless the modification is in writing and
signed by all parties. This plea agreement supersedes any and all other promises,
representations, understandings, and agreements that are or were made between the
parties at any time before the guilty plea is entered in court. No promises ot
representations have been made by the United States except as set forth in writing in this

plea agreement.

Estelle Archer
Plea Agreement - Page 8
Case 2:19-cr-00153-Z-BR Document5 Filed 10/09/19 Page9of10 PagelD 16

AGREED TO AND SIGNED this 5° day of Ontober 2019.

ERIN NEALY COX
UNITED STATES ATTORNEY
//

‘ ,
|

i
j / f™ =
f / / | ) / ] a 70
? (. fg / TAVAVAWAN fltro

ESTELLE ARCHER PAULINA M. JACOBO

Defendant ~~ Assistant United States Attorney
Texas State Bar No. 10516700
1205 Texas Avenue, Suite 700
Lubbock, Texas 79401
Telephone: 806-472-7351
Facsimile: 806-472-7394
Email: Paulina.jacobo@usdoj.gov

a

E. DEAN ROPER
Attorney for Estelle Archer
Texas State Bar No. 17233200

fy
ra

\ /\ cy
L/ WN

VA) Nite A. PQ
JEFFREY’R. HAAG a
West Texas Branch Chief

Texas State Bar No. 24027064

Estelle Archer
Plea Agreement - Page 9
Case 2:19-cr-00153-Z-BR Document 5 Filed 10/09/19 Page 10o0f10 PagelD 17

I have read or had read to me this plea agreement and have carefully reviewed
every part of it with my attorney. I fully understand it and voluntarily agree to it.

? (Yr ol 4

ESTELLE ARCHER (/ Date
Defendant

I am the defendant’s counsel. I have carefully reviewed every part of this plea
agreement with the defendant. To my knowledge and belief, my client’s decision to
enter into this plea agreement is an informed and voluntary one.

C de Loe | Lo fe LLG

 

E. DEAN ROPER Date? 7
Attorney for Estelle Archer

Estelle Archer
Plea Agreement - Page 10
